USCA4 Appeal: 21-4547      Doc: 36           Filed: 11/08/2022   Pg: 1 of 6




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-4547


        UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

        v.

        ALLEN LAMIN,

                     Defendant – Appellant.


        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Paula Xinis, District Judge. (8:20−cr−00044−PX−1)


        Submitted: October 3, 2022                                   Decided: November 8, 2022


        Before WILKINSON and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: James Wyda, Federal Public Defender, Baltimore, Maryland, Cullen
        MacBeth, Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
        DEFENDER, Greenbelt, Maryland, for Appellant. Erek L. Barron, United States Attorney,
        Baltimore, Maryland, Rajeev R. Raghavan, Assistant United States Attorney, Jennifer L.
        Wine, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Greenbelt, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4547      Doc: 36         Filed: 11/08/2022      Pg: 2 of 6




        PER CURIAM:

               After over a year of stealing blank money orders from United States Post Offices,

        forging fake amounts on them, and then depositing them under fake identities and fictitious

        entities, Allen Lamin was arrested and pled guilty to five counts of bank fraud, in violation

        of 18 U.S.C. § 1344. The district court found that these fraudulent acts involved

        “sophisticated means,” so it imposed a sentence enhancement under U.S.S.G.

        § 2B1.1(b)(10)(C). Lamin was sentenced to 84 months in prison, and the district court

        entered a forfeiture order of $62,900 against him. He now appeals the sentence

        enhancement, asserting that his acts of fraud were no more intricate or complex than typical

        bank fraud, and the forfeiture order, claiming that the government introduced no evidence

        that Lamin actually obtained the funds at issue. The district court did not err in either

        respect, so we affirm.

                                                     I.

               Between February 2019 and April 2020, Allen Lamin repeatedly committed bank

        fraud. His modus operandi was to enter United States Post Offices, steal blank postal

        money orders, alter them by using a printer to affix legitimate issue dates and USPS unit

        numbers, and then negotiate with several financial institutions to deposit the money orders

        under false names, fictitious entities, and stolen identities. Lamin often forged the money

        orders to be worth between $800 and $1,000. Once the illicit funds had been deposited,

        Lamin would use the accounts for personal use. See United States v. Lamin, No. CR PX-

        20-44, 2021 WL 1265232 at *1 (D. Md. Apr. 6, 2021). Lamin began his criminal enterprise

        in Maryland, but was later arrested in Texas, where he fled to avoid law enforcement and

                                                     2
USCA4 Appeal: 21-4547      Doc: 36         Filed: 11/08/2022      Pg: 3 of 6




        continue defrauding banks. Id. After stealing blank orders from roughly half a dozen post

        offices, altering hundreds of money orders, and depositing them across several financial

        institutions, Lamin raked in hundreds of thousands of dollars in ill-gotten gains.

               Lamin was charged with five counts of bank fraud in violation of 18 U.S.C. § 1344,

        to which he pled guilty. At sentencing, the district court applied a 12-level enhancement

        because the loss attributable to Lamin was more than $250,000, a 2-level enhancement

        because Lamin’s offense involved 10 or more victims, and a 2-level enhancement under

        U.S.S.G. § 2B1.1(b)(10)(C) because Lamin’s offense involved sophisticated means. J.A.

        282–94. Lamin also received a 2-level acceptance of responsibility reduction. The district

        court calculated a final offense level of 21 and sentenced him to a within-Guidelines

        sentence of 84 months in prison. The district court also entered a $62,900 forfeiture money

        order against Lamin, which represented the proceeds Lamin had obtained as a result of his

        scheme to defraud. J.A. 111.

                                                     II.

               Lamin appeals on two issues. First, he challenges the sentence enhancement under

        U.S.S.G. § 2B1.1(b)(10)(C), arguing that his offense did not involve sophisticated means.

        Second, Lamin contests the district court’s forfeiture order of $62,900, asserting that the

        government failed to show that Lamin actually acquired that money after it was deposited.

        We address each issue in turn.

                                                     A.

               “Whether a defendant’s conduct involved sophisticated means is a factual inquiry

        that we review for clear error.” United States v. Savage, 885 F.3d 212, 228 (4th Cir. 2018)

                                                     3
USCA4 Appeal: 21-4547       Doc: 36         Filed: 11/08/2022      Pg: 4 of 6




        (quoting United States v. White, 850 F.3d 667, 675 (4th Cir. 2017)). The bank fraud

        guidelines apply a 2-level enhancement for offenses involving “sophisticated means” when

        the “defendant intentionally engaged in or caused the conduct constituting sophisticated

        means.” U.S.S.G. § 2B1.1(b)(10)(C). For the means to be sophisticated, they must be

        “especially complex or especially intricate.” U.S.S.G. § 2B1.1, cmt. n.9(B). This Court has

        held that the enhancement is appropriate “when there is proof of complexity beyond the

        minimum conduct required to establish” a bank fraud violation “in its simplest form.”

        Savage, 885 F.3d at 228 (internal quotation marks omitted).

               Here, Lamin’s offenses went well beyond simple bank fraud. Lamin’s behavior for

        over a year evinced a sophisticated and intricate method of meticulously altering blank

        money orders and negotiating with numerous financial institutions to deposit the funds

        under a web of fake names, stolen identities, and fictious entities. Lamin argues that these

        actions were quite ordinary, and the fact that he often repeated this process does not

        increase the level of sophistication.

               Lamin’s argument goes against our clear guidance: Courts are to weigh the

        “cumulative impact of the criminal conduct, for the total scheme may be sophisticated in

        the way all the steps were linked together.” United States v. Jinwright, 683 F.3d 471, 486

        (4th Cir. 2012) (internal quotation marks omitted). Lamin executed a scheme involving

        various post offices, at least ten victims, a handful of fictitious entities, numerous bank

        accounts, several financial institutions, and multiple states for approximately 14 months.

        What might appear simple in isolation here becomes complex in combination. Thus, the

        district court did not clearly err in its finding of “sophisticated means.”

                                                       4
USCA4 Appeal: 21-4547       Doc: 36          Filed: 11/08/2022     Pg: 5 of 6




                                                         B.

               Regarding whether we must reverse the $62,900 forfeiture order, there is a dispute

        over the standard of review. Lamin argues that he properly challenged the order at the

        district court level, and we should therefore review this issue de novo. The government

        asserts that Lamin failed to raise it before the district court, and we should therefore review

        this issue for plain error. The standard of review is of no consequence, however, because

        the district court did not err in any respect.

               In imposing a sentence for bank fraud, the district court “shall order that the person

        forfeit to the United States any property constituting, or derived from, proceeds the person

        obtained directly or indirectly, as a result of such violation.” 18 U.S.C. § 982(a)(2)(A). The

        district court “must determine the amount of money that the defendant will be ordered to

        pay.” Fed. R. Crim. P. 32.2(b)(1)(A). District courts are “afforded broad discretion in

        calculating illicit gains based on the circumstances of a case.” United States v. Walters,

        910 F.3d 11, 32 (2d Cir. 2018). To establish whether a defendant’s illicit gains are subject

        to forfeiture, the district court must ask whether the defendant had “dominion and control”

        over the money at issue. In re Bryson, 406 F.3d 284, 291 (4th Cir. 2005).

               Applying this test, the district court found that Lamin’s ability to make deposits into

        various bank accounts demonstrated “dominion and control” over the money at issue, for

        it showed that Lamin had “obtained the proceeds of a crime when he put[] the money” into

        various bank accounts. J.A. 330. Relying on Honeycutt v. United States, Lamin argues that

        the government did not prove he ever withdrew the funds, and thus it cannot show he

        “actually acquired” that money. 137 S. Ct. 1626, 1635 (2017). But Lamin’s reliance on

                                                         5
USCA4 Appeal: 21-4547       Doc: 36        Filed: 11/08/2022    Pg: 6 of 6




        Honeycutt is misguided. Rather than undermine the district court’s findings, Honeycutt

        confirms that a defendant obtains property for the purposes of forfeiture when he “come[s]

        into possession of” or “acquire[s]” it. Id. at 1632. Here, the government established—and

        Lamin admits—that he deposited $62,900 worth of money orders into various bank

        accounts following his acts of bank fraud. Thus, he admits that he acquired or came into

        possession of $62,900. Therefore, the district court did not err in issuing the $62,900

        forfeiture order.

               Its judgment is therefore affirmed.

                                                                                     AFFIRMED




                                                     6